Judgment, Supreme Court, Bronx County (Richard Price, J., at hearing; Denis Boyle, J., at jury trial and sentence), rendered January 31, 2000, convicting defendant of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 25 years to life, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203; People v Walker, 83 NY2d 455, 458-459; People v Pavao, 59 NY2d 282, 292). The prior convictions at issue were relevant to defendant’s credibility.
Defendant’s suppression motion was properly denied. Defendant’s challenge to the photo array is unpreserved (People v Tutt, 38 NY2d 1011), and we decline to review it in the interest of justice. Were we to review this claim, we would find that nothing in the record indicates that the array was in any way suggestive. Although the photographs are no longer available, they were viewed by the hearing court, which found no basis for suppression.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Tom, J.P., Andrias, Saxe, Buckley and Lerner, JJ.